Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability
The present application, filed on or after December 29, 2017, is being examined under the first inventor to file provisions of the AIA .   Claims 1-20 were examined in a Non-Final on 1/28/2020 and in a Final on 5/28/2020 in response to Applicant’s amendments and arguments dated 4/28/2020. A second Non-Final office action was mailed on 4/15/2021 in response to a request for continued examination under 37 CFR 1.114. A Notice of Allowability in response to Applicants submission on 7/12/2021 with an Examiners Amendment was mailed on 9/1/2021. 
The Applicant has now submitted an amendment dated 11/3/2021 to correct or clarify the claims according to Examiner’s amendment dated 9/1/2021. Therefore the claim set submitted on 11/3/2021 is entered.

Allowable Subject Matter
Claims 1-3 and 5-12 continue to be allowed.

There is no other change.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716